Case 2:17-cv-01599-NBF Document 131-1 Filed 07/14/21 Page 1 of 17

IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF

PENNSYLVANIA

CALISIA KELLEY and JOHNNIE MAE
KELLEY, Co-Administrators of the
ESTATE OF BRUCE KELLEY JR.,
deceased,

Plaintiffs,

Vs.

BRIAN O’MALLEY, both

in his Official and Individual Capacities

as Sergeant for the Allegheny County Port
Authority and DOMINIC RIVOTTI, in both his
Official and Individual Capacities as Officer for
the Allegheny County Port Authority,

Defendants, Jointly and Severally.

Ne Ne el Ne ee el ee et Ne Nee ee a el ee el Ne Nia Sel eee Nese ed tees Se! Nimee Samar Seem! Seer! Stee? Seapets

Civil Action No. 2:17-cv-1599 NBF
TYPE OF PLEADING:

SUPPLEMENTAL APPENDIX
TO PLAINTIFFS’ SUR-REPLY
TO DEFENDANTS’ REPLY
TO PLAINTIFFS’ RESPONSE
TO SUMMARY JUGDMENT
MOTION.

NATURE OF COMPLAINT:
Section 1983 Civil Rights Action
Excessive/Deadly Force

FILED ON BEHALF OF:
Calisia Kelley and Johnnie Mae
Kelley, Co-Administrators of
the Estate of Bruce Kellcy, Jr.,
deceased.

BY:

Noah Geary, Esquire

Suite 225

Washington Trust Building
Washington, PA 15301
724-222-3788

PA ID 78382

July 13, 2021
Case 2:17-cv-01599-NBF Document 131-1 Filed 07/14/21 Page 2 of 17

EXHIBIT 25

EXHIBIT 26

EXHIBIT 27

EXHIBIT 28

SUPPLEMENTAL APPENDIX:

3 photographs from the Office of the Allegheny County Medical
Examiner of the K-9 with no injuries to the throat or neck

Conclusion of Allegheny County Homicide Detective: “The actor

stabbed the canine prompting officers to open fire on the actor”.

OME Mobile Crime Unit Fact Sheet: “The victim stabbed the

Police dog. Officers subsequently opened fire on the victim.”

Allegheny County Medical Examiner Death Investigation Case

Report: Past Medical History: “possible psych issues” (page 2)

-End-
Case 2:17-cv-01599-NBF Document 131-1 Filed 07/14/21 Page 3 of 17

EXHIBIT 25
Case 2:17-cv-01599-NBF Document 131-1 Filed 07/14/21 Page 4 of 17

 
Case 2:17-cv-01599-NBF Document 131-1 Filed 07/14/21 Page 5 of 17

a]
=
rd
4
A
es
we
:
E
in
a
Fe
sy
4
Lad

 
Case 2:17-cv-01599-NBF Document 131-1 Filed 07/14/21 Page 6 of 17

+e VY

N3ay

2
a
ic
ia
=
a

 
Case 2:17-cv-01599-NBF Document 131-1 Filed 07/14/21 Page 7 of 17

EXHIBIT 26
Case 2:17-cv-01599-NBF Document 131-1 Filed 07/14/21 Page 8 of 17
Allegheny County

 

Office of the Medical Examiner EVIDENCE
Forensic Laboratory
1520 Penn Avenue © Pittsburgh, PA 15222 SUBMITTAL FORM

 

 

 

Phone (412) 350-4800 © Fax (412) 350-3861

1. AGENCY INCIDENT #: ig- et |

2. New SUBMITTAL: YES “a No IF No, PRIOR LAB NUMBER:

 

3. TYPE OF OFFENSE OR OCCURRENCE:

 

4. DATE AND TIME OF OFFENSE OR OCCURRENCE:

[-3EIi fp

5. LOCATION OF OFFENSE OR OCCURRENCE! (STREEF, City, BOROUGH, TOWNSHIP, ETC.)

 

“VCO Bloc @ nines Ave
ilems'o une)

 

6, FACTS OF OFFENSE OR OCCURRENCE:

 

Rar Bee Rg, in a pais bere TN PAT PO AF

 

 

otey

 

 

 

 

 

 

 

 

 

 

 

 

CAL ThE a
sed ree Bn (a Vs Fite Ne Ahad WG CACHOr™
oh fe he piesa CLELES Jp Spores re CN TMCA
7. actor(s) Name: PEAl€e fete , J re Dos: GENDER:
OTN STATE IDF FBI #
AcToR(S) NAMC: AGE: DOB: GENDER!
OTN STATE IDF FBI#
ACTOR(S) NAME: AGE: DOB: GENDER;
OTN STE IDE FBE#
ACTOR(S) NAME: AGE: DOB: GENDER:
OTN STATE ID#. FBI #
8. Victim's NAME: AGE! DOB: GENDER:
STATE 1D# FBI #
VICTIM'S NAME: AGE: DOB: GENDER:
Stare ID# FBI#

 

Q. INVESTIGATING OFFICER: Det. CONUSBO PHONE NUMBER: (iz) ¢73~ (209

10. SUBMIT LABORATORY REPORT To: (NAME, ADDRESS, AND TELEPHONE NUMBER OF AGENCY):

 

 

AC? Harucé,
Det- Caruso

 

 

 

Evidence Submittal Form Page 1 of 2
Approved Date: 07/19/2013 Effective Date: 08/01/2013

Approved By: Laboratory Manager EV.1F_|

Rev.1
Case 2:17-cv-01599-NBF Document 131-1 Filed 07/14/21 Page 9 of 17

10. EVIDENCE INVENTORY:

 

 

EXAMINATION

REQUESTED
AGENCY ey 25
EVIDENCE DESCRIPTION of} 2] a) ee 6
ITEM # ae} ¢| {Hz A
ws Wi we bb ge Qo
ov ele Sal &
oF & 0

 

 

 

 

 

 

S Fiuw Sew MP S42 |, mags -cta neooo
To om SH Herd sw: HBE6IA meseos LILILILIL
~ OOOO

WII

LILI

LILI

KIO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LATENT PRINTS
1. PLEASE INDICATE ITEMS THAT HAVE ALREADY BEEN PROCESSED AND PROCESS(ES) CONDUCTED:
FIREARMS
1,  ISFIREARMSTOLEN? NO YES ITEM #(S)
2. IF STOLEN:
DATE REPORTED: Civ: STATE:
TRACE
1. TYPE OF FIREARM USED: CALIBER:
2. CALIBER OF AMMUNITION USED:
3. MANUFACTURER OF AMMUNITION:
A. “IF CARTRIDGE MANUFACTURER IS UNKNOWN, DRAW HEAD STAMP HERE:
5. NUMBER OF SHOTS FIRED:
6. INDICATE ITEM AND AREA OF CLOTHING ON ITEMS REQUESTED FOR EXAMINATION

(LE, CUFFS, COIN POCKET, SLEEVE, ETC.) (UP TO THREE PER ITEM)

 

 

 

 

Evidence Submittal Form Page 2 of 2
Approved Date: 07/19/2013 Effective Date: 08/01/2013
Approved By: Laboratory Manager EV.1F_Rev.1
Case 2:17-cv-01599-NBF Document 131-1 Filed 07/14/21 Page 10 of 17

EXHIBIT 27
Case 2:17-cv-01599-NBF Document 131-1 Filed 07/14/21 Page 11 of 17

MOBILE UNIT: FACT SHEET/REQUEST FORM

 

Date:

 

: ' Individual Receiving } _-—-— ’

(-4l-/ Call: j- MéraQry
A Requesti : Contact Name: vp
AecneyReauesing ACP Name | Det Gruso
Type of Offense: Contact Phone No.:

 

 

 

GES (WZ) 47 3— 309

 

Address of Scene:

7140 Bloc EWiumey Ave. Tiineteredenk: Wad s+. + Freres

 

 

 

 

 

 

 

Wr leis bury Wilkinsvurg
Type of Scene: Indoor| | Outen aa] Other:
Search Warrant Needed: be Obtained [| Consent To Search|” |
Time Call Received: . Time Departed Scene: '
[bag Alito
Time Departed Residence: / G r af} Time Returned to
Ba Lab: LP: f /
Time Arrived at Lab: ; Time Clocked-Out
k/ Li (Kronos) Ob: 3A. (2- /- lbs y
Time Departed Lab: : Time Departed for
_ AI LA Residences " EO: 3 6
Time Arrived at Scene: Time Returned to
{a : l [ Residence: Ol ! (0

 

 

 

Scientist(s} Present:

 

Agency of Scene
Personnel:

Fe MOrqan bt. Best-

ACE AL? ACME FES

 

Personnel Present:

 

 

 

 

Supt Meltatt pet Delf (0-Breettey.
ASSt. Supt. Merry | pes - Feeney E.(arneqi 2
L+- Scharme__ | ned-brvif Ue weltor
Dh. Certo [Seyporal OEP fom \
Det: Mela € — \ptheragerues- see Hine nates]

 

Name of Victim(s):

Brace FAKey, Jr

 

Name of Actor(s):

 

 

 

Weather Conditions:

Mild dey

 

Vithm was invelued M4 phys ted zoo )

Nhe

 

 

 

Comments:
he Pree aot woed St ain The vif
hed oltre s gn a papt ype eh pee Hype eed
rian ke eoseni a aces ey AAO dite
wi TH i

Cae SwOsdenenel 9 2peM ve Are ¢ On hee wi C41

Agency No.: MW: ; b- A feof f Date‘of Occurrence: Qe j- -2 AR / ip

DOL Case Name: Pruce behes dr. DOL Case Number: Moo LAB ODG LE ~~

 

 

 

 

 

 

MCU: Fact Sheet/Request Form
Approved Date: 06/06/2014
Approved By: Mobile Unit Manager

Page 1 of 1
Effective Date: 06/26/2014
MCU.26F_Rev.1

(00420 Eptts aetcd
(erway
 

Case 2:17-cv-01599-NBF Document 131-1 Filed 07/14/21 Page 12 of 17

MOBILE UNIT: FACT SHEET/REQUEST FORM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date: a. Individual Receiving =
- I-{é Call: De Morgan
Agency Requesting A CP Contact Name: a,
Assistance Dé+F- Ci GEUS O
Type of Offense: J TS Contact Phone No.: & (2. ‘ Ove, /3 OF
Address of Scene: Wed kf & Prin icf i Ht Avé .
Willuinsbarg
Type of Scene: Indoor| | Outdoor[&7Véhicle[_] Other:
Search Warrant Needed: A e) a Obtained [| Consent To Search| |
Time Call Received: Time Departed Scene: ;
ae; ff
OF 60 LAIOY
Time Departed Residence: Aa gep 4 if A Time Returned to f 2, LS
a Lab: .
Time Arrived at Lab: * “| Time Clocked-Out
PULA (srones) LILA
Time Departed Lab: OF ged Ran Departed for LA
- esidence
Time Arrived at Scene: Time Returned to
OF! 3) Residence: f L, A
Scientist(s) Present: ar~ Lf Syer >
‘ _ > UE
Agency of Scene c MOcKae) 3 ‘e cM &
Personnel: A Of by | é fas Lary

 

Personnel Present: Li- Se heer VE) ke. & rene

Sot. Scherer | bfe. Sr bDS
Det Caruso
Det. Costa
Deof- rit

Name of Victim(s): Bruce Lees J ir

Name of Actor(s):

Weather Conditions: A hy / A : Avy _ < a | =
omments: Pay gt DNMOS, docu merIhOh ang addifrove
° Stat E cohdupted ar prer Mg WS incidanr

 

 

 

 

 

 

 

 

 

 

 

Agency No.: e ql ; 6-044 / Date of Occurrence: }~ Zz ~J/
DOL Case Name: Bruce Veiley Je. DOL Case Number: lOLABOOP2E

 

 

 

 

 

 

 

MCU: Fact Sheet/Request Form Page 1 of 1

Approved Date: 06/06/2014 Effective Date: 06/16/2014
Approved By: Mobile Unit Manager MCU.26F_Rev.d .
1 (00920 PplE 9 Were

BLT Tv v—wid re
Case 2:17-cv-01599-NBF Document 131-1 Filed 07/14/21 Page 13 of 17

EXHIBIT 28
Allegheny CSaAR/AMEdiEg! Beiter ee" “I ATTA HAM “* °° 77

eath Investigation Case Report

 

Case Number: 16CORO00901

Case Name: Keiley Jr, Bruce

 

General Death Information

 

Record Entered By
Entered By Name
Date Entered

Case Number

Date Reported
Reporting Individual
Reporting Agency

Reporting CCR
Medical Record
First Name
Middle Name
Last Name
SS#

Date Of Birth
Age

Sex

Address

City

State

Home Phone
Cell Phone
Marital Status

Primary Next of Kin
Primary Kin Address
City

State

Relationship
Contact Cell Number
Date Kin Notified
Kin Notified By

Deceased Occupation
Employer
Injured At Work

incident Date

Place of incident
Incident Location
lncident Address

City

State

Death Witnessed
Found Dead By
Found By Relationship
Found By Contact #

104608 - Desmond Breniley
Desmond Brentley

January 31, 2016
16CORO0S01

January 31, 2016

Det Mike Feeney

(412) 473-3600, ALLEGHENY COUNTY POLICE
400 North Lexington Street

Pittsburgh, PA 15208

Time Entered

Time Reported

P160094614
Bruce

Kelley Jr

XXX-XX-XXXX

September 16, 1978

37

M - Male Race
HOMELESS

Zip Code

S - Single

Bruce Kelly Sr

924 South Ave

Wilkinsburg

PA - PENNSYLVANIA Zip Code

FATH - Father Contact Number
January 31, 2016 Time Kin Notified
On scene

NIA

January 34, 2016

SCEN - Scene

in front of abandant residence
710 Whitney St

Wilkinsburg

PA - PENNSYLVANIA Zip Code

incident Time

Eastern Area EMS- Medic T. Hupfele
MEDC - Medic

21:28

21:28

B - Black

15221

15:59

45:35

15221

 

Page 7 of 4
Case Number SSC OREURIE2S NB cROCHURL ches HERAT" 22 Page 15 of 17

 

Official Death Date January 31, 2046 Official Death Time 15:59
Pronounced By Medic Hupfele
Death Location Scene

Type of Med Treatment
Funeral Home

Funeral Home Name

Medical History Source POL - Police
By Whom Det Feeney
Physician Name

Physician Cffice

Physician Number

Past Medical History possible psych issues

Medication List

Case Disposition MO - Morgue

ME Notified Date 00:00 ME Notified Time 00:00
Pathologist Notified

Notified Date 60:00 Notified Time 09:00
Last Known Alive Date 00:00 Last Known Alive Time 00:00

Hepatitis History

iV Drug Abuse

HIV History

CORE Notified

CORE Notified Name

CORE Netified Date 00:00 CORE Notified Time 00:00
CORE Accepted Denation

CORE Donation Name

CORE Donation Date 00-00 CORE Donation Time 00:00
CORE Harvesting

CORE Decline Harvest

Decline Harvest Name

Decline Harvest Date 00:00 Decline Harvest Time 00:00
Related Cases

Forensic Expert Notified No

 

Forensic Expert Expert Speciaity

Expert Notified Date 00:00 Expert Notified Time 00:00
Report of Scene Investigation

Arrival Date 00:00 Arrive Time 00:00
Leave Date 00:00 Leave Time 00:00
Photos Photos By

Investigating Agencies
investigator
Air Temperature

Liver Temp
Date Taken 00:00 Time Taken 00:00
Body Location

Position of Body

 

Page 2 of 4
Case Number CaSteGOROORIPII-NBF CRSEINAATS 13keheylecsidd/21 Page 16 of 17

 

Rigor

Hands Bagged
Hands Stubbed

Body Intake Information

Delivering Agency
Delivering Person
Intake Date
Pickup Location
Receiving Person
Weight (ibs.}
Weight (grams)

ACMEO

Breniley

January 31, 2016

Scene

104608 - Desmond Brentley
213

96616.8

Bagged By

Stubbed By

Intake Time

Packaging Code
Weight (grams)

21:31

BB - body bag
96616.8

 

Page 3 07 4
Case 2:17-cv-01599-NBF Document 131-1 Filed 07/14/21 Page 17 of 17

CERTIFICATE OF SERVICE:
I, Noah Geary, Esquire, do hereby certify that a true copy of the foregoing
SUPPLEMENTAL APPENDIX TO SUR-REPLY was served via electronic mail on this day to

the below-listed counsel of record:

Greg Evashavik, Esquire
(Counsel for Port Authority Defendants)

Respectfully submitted,

/s/ Noah Geary
Noah Geary, Esquire

Washington Trust Building
Suite 225

Washington, PA 15301
(724) 222-3788

PA 1.D.#: 78382

July 13, 2021
